DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/15/21. The applicant has overcome the objections, and the prior art rejections over Wu et al and Kim et al, as well as the 102 rejection over Flanagan et al for claims 9-10 and 12.  However, applicant’s amendment has not yet satisfactorily overcome the 102 rejection over Flanagan et al for claims 1-8 and 11. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present application is now finally rejected over the same art as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition 
Withdrawn claims 25-38 have been cancelled. 
Claims 1-12 and claims 39-42 are under examination, of which claims 1-12 are original and claims 39-42 are new. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9 and 11-12 are still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 32-33 of copending Application No. 15/872,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Co-pending application’607 claims the following (see claims 1-30):

    PNG
    media_image1.png
    730
    620
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    807
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    124
    599
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    162
    640
    media_image4.png
    Greyscale

In this case, the claims of co-pending application’607 anticipates the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Flanagan et al 2010/0273066.
As to claims 1 and 5:
Flanagan et al disclose that it is known in the art to make a lithium-air battery comprising an anode, an electrolyte including an active cathode material, and oxidizing gas dissolved therein, a solvent comprising a heterocyclic compound, and a current collector in contact with the cathode active material (Abstract; 0010-0012; 0028-0029; 0033-0038; FIGURES 2-3 & 5-6). Flanagan et al disclose the metal halide can be any one of the following (0034; 0044; 0039-0040 & TABLE 1):

    PNG
    media_image5.png
    180
    429
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    402
    442
    media_image6.png
    Greyscale

Examiner’s note: it is imperative to note that the battery of Flanagan et al comprises a lithium anode, a metal halide cathode component in contact with a current collector, an electrolyte including a gas such as air/oxygen, therefore, as to the “the battery being capable of completing at least 100 cycles of charging/discharging” (as recited in claim 5): MPEP 2112.01 Composition, Product, and Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality: completing charging/discharging cycles), it can be assumed the device will inherently perform the claimed process (functionality). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. “the battery being capable of completing at least 100 cycles of charging/discharging”), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
As to claims 2, 8, 11:
Flanagan et al disclose the solvent include cyclic ethers, cyclic esters, carbonates, amines, amides, nitriles, sulfones, sulfolane, gamma-butyrolactone, tetrahydrofuran (0043; 0011-0013). 
As to claims 3-4:
Flanagan et al disclose the separator between the anode/cathode; and the current collector comprising a porous/meshed/perforated conductive material (0034; 0036; CLAIMS 21-22).
As to claim 6:
Flanagan et al disclose the anode can be made of lithium (0033-0034; 0035; 0049). 
As to claim 7:
Flanagan et al disclose the oxidizing gas is oxygen and/or air (0034; 0044; 0029). 
Thus, the present claims are anticipated.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: upon consideration, applicant’s arguments concerning the 102 rejection over Flanagan et al for claims 9-10 and 12 have been found persuasive. With respect to the subject matter of claim 39, the applicant’s reply makes evident the reasons for allowable subject matter. Refer to the amendment dated 05/15/21 for details. 
Claims 10 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base . 

Response to Arguments
Applicant’s arguments, filed 05/15/21, with respect to the 102 rejections over Wu et al and Kim et al as well as the 102 rejection over Flanagan et al for claims 9-10, 12 and the subject matter of claim 39 have been fully considered and are persuasive.  Thus, those prior art rejections have been withdrawn. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies [i.e., a) “The foregoing teachings unequivocally teach that the air cathode of Flanagan et al is a dedicated cathode made up of a support material that is infused with an oxygen-reduction catalyst and that can be physically wetted by the electrolyte solution”; (b) “Applicant’s argument above show that the air cathode of Flanagan et al is not the same as the claimed metal halide active cathode material because the Flanagan et al air cathode is a lightweight inexpensive substrate that is capable of supporting a catalyst whereas the claimed active cathode material is a metal halide that comprises part of the claimed electrolyte”; b) “Because the claimed invention does not require a dedicated cathode (as recited in newly added claim 39), the claimed metal halide takes on the part as an active cathode material”] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, applicant’s arguments are not commensurate in scope with the presently claimed invention. That is, applicant’s argument are not reflective of the claimed subject matter. Thus, if applicant 
In response to applicant's argument that the functionality (i.e., dedicated cathode vs. electrolyte containing the active material) of Flanagan’s battery is not the same as the functionality of applicant’s battery, applicant is kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. In this case, applicant has not yet demonstrated with sound or objective evidence that the metal halide material in Flanagan’s battery is totally inert, or is totally incapable of having electrochemical activity within the battery cell. Therefore, applicant cannot positively or objectively articulate that the metal halide material of Flanagan does not perform or carry any electrochemical activity and/or chemical activity or interaction in the battery. Ipso facto, it is not unreasonable to take the position that the metal halide material of Flanagan somehow, one way or another, performs or carries certain electrochemical activity and/or chemical activity in the battery. That said, the test for anticipation is not whether the features of a reference may be bodily incorporated into the structure as instantly claimed (i.e., the battery structure); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the reference would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hence, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
With respect to the double patenting rejection, applicant neither traversed nor addressed the ground of the nonstatutory double patenting rejection. Thus, the double patenting rejection still stands for the reasons of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727